Citation Nr: 1640313	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  14-28 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional Post-9/11 GI Bill (Chapter 33) education benefits for the period from August 1, 2013 to July 31, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served in the United States Navy from May 2008 to May 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By that rating action, the RO informed the Veteran that as of May 29, 2014, he did not have any remaining monetary funds for his annual institute of higher learning private and/or foreign tuition and fees for the academic year beginning August 1, 2013 and ending July 31, 2014.  The Veteran appealed this determination to the Board. 

The issues of entitlement to an award of Chapter 33 education benefits under the Post-9/11 GI Bill for the Veteran's program of study beyond the academic year that ended July 31, 2014, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); and entitlement to additional dependency benefits for the Veteran's mother, B. O., have been raised by the Veteran's representative in a March 2015 written argument to the Board.  Therefore, the Board does not have jurisdiction over them, and they are referred to the Agency of Original Jurisdiction (AOJ) for any appropriate notification to the Veteran or other action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran was provided the maximum Post-9/11 GI Bill (Chapter 33) education benefits allowed by law for the period from August 1, 2013 to July 31, 2014.  


CONCLUSION OF LAW

The criteria for additional Post-9/11 GI Bill (Chapter 33) education benefits for the Veteran for the period from August 1, 2013 to July 31, 2014 have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9520 (a), 21.9640 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510. 

In this case, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law. VA's statutory and regulatory duties to notify and assist do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004).  In fact, on his VA Form 9, Substantive Appeal, received by VA in August 2014, the Veteran specifically indicated that he did disagree with any of the relevant law.  Thus, the Board finds that there is no possibility that any additional notice or development would aid the appellant in substantiating his claim. 38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz, supra. Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

The Veteran contends that he should be issued additional VA Post-9/11 GI Bill (Chapter 33) education benefits for the period from  August 1, 2013 to July 31, 2014 because of extreme hardship.  He maintains that he cannot afford to pay the remaining balance of his school  tuition for the above-cited period because he is currently unemployed and cares for his diabetic mother.  He contends that he was unaware of the cap on school tuition and that he re-enrolled in school because he was unemployed and needed money for his bills and to care for his family.  (See Veteran's August 2014 statement to VA, received as his Notice of Disagreement).  

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33. VA promulgated new regulations to implement the change in law in March 2009 and the regulations are currently codified at 38 C.F.R. §§ 21.9500-21.9770 (2014). 

The Veteran is entitled to educational assistance under Chapter 33.  See 38 U.S.C.A. §§ 3301, 3311; 38 C.F.R. § 21.9520(a).  At issue is whether he is entitled to additional benefits for the period from August 1, 2013 to July 31, 2014.

In denying his claim, the RO cited to Pub. L. No. 111-377, 124 Stat. 4106  (2011), in support of its decision to deny the payment of additional education benefits for the period from August 1, 2013 to July 31, 2014.  The Board notes that this law was codified at 38 U.S.C.A. § 3313 (West 2014); however, amendments to the regulations have yet to be promulgated.

Section 3313 states, in pertinent part, that:

(c) Programs of education leading to a degree pursued at institutions of higher learning on more than half-time basis.--The amounts payable under this subsection for pursuit of an approved program of education leading to a degree at an institution of higher learning (as that term is defined in section 3452(f)) are amounts as follows:

(1) In the case of an individual entitled to educational assistance under this chapter by reason of paragraph (1), (2), or (9) of section 3311(b), amounts as follows:

(A) An amount equal to the following:
(i) In the case of a program of education pursued at a public institution.... 

(ii) In the case of a program of education pursued at a non-public or foreign institution of higher learning, the lesser of-
(I) the actual net cost for tuition and fees assessed by the institution for the program of education after the application of--
(aa) any waiver of, or reduction in, tuition and fees; and
(bb) any scholarship, or other Federal, State, institutional, or employer-based aid or assistance (other than loans and any funds provided under section 401(b) of the Higher Education Act of 1965) that is provided directly to the institution and specifically designated for the sole purpose of defraying tuition and fees; or (II) the amount equal to-(aa) for the academic year beginning on August 1, 2011, $17,500; or (bb) for an academic year beginning on any subsequent August 1, the amount for the previous academic year beginning on August 1 under this subclause, as increased by the percentage increase equal to the most recent percentage increase determined under section 3015(h).

38 U.S.C.A. § 3313 (West 2014).  Thus, under section 3313(c)(1)(A)(ii), a student taking courses at a non-public institution is entitled to a payment that is the lesser of the actual cost of the tuition and fees, reduced by certain factors, or a specified dollar amount, which was $17,500 for the academic year starting in August 2011. Id.  The law goes on to indicate that academic years starting in any subsequent August will be a slightly higher amount.

The Veteran is entitled to receive Post-9/11 GI Bill education benefits at the 100 percent level, as he had at least 36 months of active duty service.  See 38 C.F.R. § 21.9640 (a).  The record reflects that during the academic year beginning August 1, 2013 and ending July 31, 2014, VA issued payments to University of Phoenix (San Diego, California) and United Education Institute (Chula Vista, California).  These payments were made at the maximum applicable rate of $19,198.31 for the 2013-2014 academic year at a private institute of higher learning, subject to the Veteran's benefit level (i.e., 100 percent). 

Applying the relevant law to the facts of the Veteran's claim, it is clear that the preponderance of the evidence of record is against additional payment of Post-9/11 GI Bill (Chapter 33) education benefits for the period on appeal.  The evidence documents that the Veteran was provided the maximum educational benefits allowed by law. 

The Board recognizes the Veteran's frustration that he is unable to pay the remaining tuition balance because he is unemployued and caring for his diabetic mother.  Thus, the Veteran appears to argue that he is entitled to additional Post-9/11 GI Bill (Chapter 33) education benefits on an equitable basis.   While sympathetic to the Veteran, the Board is nonetheless bound by the law and has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. § 503; see also Harvey v. Brown, 6 Vet. App. 416 (1994).  As an aside, the Board notes that there is no allegation, nor is there any indication in the record, that the Veteran relied to his detriment on any misrepresentation by VA.  Thus, even if the Board could consider the claim under an equitable basis, it is not warranted under the facts of this case. 

The evidence in this case clearly demonstrates that the Veteran received the maximum amounts of Post-9/11 GI Bill (Chapter 33) education benefits payable for the period from August 1, 2013 to July 31, 2014, and his claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, and that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to additional Post-9/11 GI Bill (Chapter 33) education benefits for the Veteran for period from August 1, 2013 to July 31, 2014 academic year is denied.



____________________________________________
BARABARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


